Case 2:19-cv-00155-AWA-RJK Document 25 Filed 07/13/20 Page 1 of 3 PageID# 162



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

CAROL F.,

                      Plaintiff,
       v.                                                          Civil Action No. 2:19cv155

ANDREW SAUL,
Commissioner of Social Security,

                      Defendant.


                                       FINAL ORDER

       The matter before the Court is a Report and Recommendation (“R&R”) resolving Cross-

Motions for Summary Judgment in a case brought by Plaintiff Carol F.1 (“Plaintiff”). Plaintiff

sought judicial review under 42 U.S.C. §§ 1383(c)(3) and 405(g) of the Social Security

Commissioner’s (“Defendant”) denial of her claim for a period of disability and disability

insurance benefits.

       The Cross-Motions were referred to the United States Magistrate Judge pursuant to the

provisions of 28 U.S.C. §§ 636(b)(1)(B) and (C), Federal Rule of Civil Procedure 72(b), and Local

Rule 72 for report and recommendation. The Magistrate Judge found that the decision by the

Administrative Law Judge (“ALJ”) denying Plaintiff’s claim was supported by substantial

evidence. ECF No. 22. The R&R was filed on June 9, 2020 (ECF No. 22), and Plaintiff

subsequently filed an Objection. ECF No. 23.




   1
    In accordance with a committee recommendation of the Judicial Conference, Plaintiff’s last
name has been redacted for privacy reasons.
                                            1
Case 2:19-cv-00155-AWA-RJK Document 25 Filed 07/13/20 Page 2 of 3 PageID# 163



            This Court has reviewed the record and has considered the Objection. After making de

     novo findings regarding the portion objected to and for the reasons stated herein, the Objection

     (ECF No. 23) is OVERRULED, and the Report and Recommendation (ECF No. 22) is

     ADOPTED AND APPROVED. It is therefore ORDERED that Plaintiff’s Motion for Summary

     Judgment (ECF No. 11) is DENIED; Defendant’s Motion for Summary Judgment (ECF No. 13)

     is GRANTED.

I.      ANALYSIS

            Plaintiff objects to the conclusion in the R&R on the issue of whether “a moderate

     limitation in concentration, persistence, or pace may be satisfied by measuring the limitation by

     the length of time one can perform the task, and if . . . defining that length of time to a 2-hour

     increment is consistent with being one-set away from a marked-level impairment.” ECF No. 23

     at 1 (footnote omitted).

            In Mascio v. Colvin, 780 F.3d 632 (4th. Cir. 2015), the United States Court of Appeals for

     the Fourth Circuit “did not impose a categorical rule that requires an ALJ to always include

     moderate limitations in concentration, persistence, or pace as a specific limitation in the RFC.”

     Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020). The Court agrees that “Mascio did not

     create a per se rule regarding which RFC limitations account for moderate limitations in

     concentration, persistence, or pace.” ECF No. 24 at 2. Cases concluding that a two-hour limit on

     task performance is sufficient are more persuasive. See also ECF No. 22 at 24–25.

            The ALJ examined Plaintiff’s physical and mental health conditions, her symptoms, the

     hearing testimony of Plaintiff and her spouse, Plaintiff’s educational background and work history,

     her activities of daily living, her body mass, her response to medications and treatment, and the


                                                     2
 Case 2:19-cv-00155-AWA-RJK Document 25 Filed 07/13/20 Page 3 of 3 PageID# 164



      medical evidence. ECF No. 22 at 19–20. Moreover, the ALJ considered Plaintiff’s mental health

      and that Plaintiff “could work an entire workday and workweek with customary breaks.” Id. at

      24. The ALJ satisfied the requirements of Mascio. The Objection is OVERRULED.

II.      CONCLUSION

             After making de novo findings regarding the portion objected to and for the reasons stated

      herein, the Objection (ECF No. 23) is OVERRULED, and the Report and Recommendation (ECF

      No. 22) is ADOPTED AND APPROVED. It is therefore ORDERED that Plaintiff’s Motion for

      Summary Judgment (ECF No. 11) is DENIED; Defendant’s Motion for Summary Judgment (ECF

      No. 13) is GRANTED. This case is DISMISSED WITH PREJUDICE.

             Plaintiff is ADVISED that she may appeal from this Final Order by forwarding a written

      notice of appeal to the Clerk of the United States District Court, United States Courthouse, 600

      Granby Street, Norfolk, Virginia 23510. Said written notice must be received by the Clerk within

      sixty days from the date of this Final Order.

             The Clerk is REQUESTED to send a copy of this Order to Plaintiff and to the United

      States Attorney’s Office.


                                                                           /s/
                                                                 Arenda L. Wright Allen
                                                             United States District Judge


      Norfolk, Virginia
      July 13, 2020




                                                      3
